Citation Nr: 1147093	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-31 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for claimed hearing loss.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to service connection for claimed hypertension, to include as secondary to service connected diabetes.

4.  Entitlement to service connection for claimed peripheral neuropathy, to include as secondary to service connected diabetes mellitus.






REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the RO in Philadelphia, Pennsylvania.  

The Veteran requested a hearing in his August 2009 Substantive Appeal, and a hearing originally scheduled for March 2011 was postponed by the Veteran.  The Veteran was then scheduled for a hearing in June 2011, but he failed to report at that time.  As such, the Board can continue with adjudication of this claim.

The issues of service connection for hearing loss and tinnitus are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable elevated blood pressure or peripheral neuropathy in service or for many years thereafter.

2.  Neither the currently demonstrated hypertension nor the claimed peripheral neuropathy is shown to be due to an event or incident of the Veteran's period of active service; neither is shown to have been caused or aggravated by the service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

3.  The Veteran does not have a disability manifested by peripheral neuropathy that is due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein; nor is any proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any defects in notice required under VCAA should be presumed to be prejudicial to the claimant unless VA shows that they did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  

By letters dated in June 2008 and November 2008, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of VCAA.  

Next, VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  He was provided several opportunities to report for a VA examination.   

In sum, the Board finds that the duty to assist and duty to notify provisions of VCAA have been fulfilled and no further action is necessary under the mandates of VCAA.    

Applicable laws provide that in order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where the evidence, regardless of its date, shows that an appellant had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to the condition as to which, under Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, if a condition noted during service is not shown to be chronic then generally a showing of continuity of symptomatology after service is required for service connection.

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2011).  The Federal Circuit Court has held that VA has a duty, when determining service connection, to consider all theories of entitlement, both direct and secondary. Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  

The Board is required to consider all issues which have been raised either by the claimant, or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court held that secondary service connection under 38 C.F.R. § 3.310 may be granted for aggravation of a Veteran's nonservice-connected condition beyond its natural progression by a service-connected condition.

The United States Court of Appeals for Veterans Claims (Court) has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board notes that the Veteran claims service connection for hypertension not as directly related to service, but as secondary to his service-connected diabetes mellitus.  

The Veteran's service treatment records, including the February 1969 report of separation examination, showed no complaints or findings of hypertension, and his separation examination recorded a blood pressure reading of 118/72, within normal limits.  

At an August 2008 VA examination, the Veteran noted that hypertension was not diagnosed until 2007.  Moreover, he does not claim that the claimed hypertension had its clinical onset during his period of active service.  

While the Veteran asserts that his current hypertension is secondary to his service- connected diabetes mellitus, he is not found to be competent to render an opinion as to a question of medical diagnosis or nexus.  He also has not presented any medical evidence to support these lay assertions.  

Moreover, the VA examiner in August 2008 opined that the hypertension was not a complication of the Veteran's diabetes mellitus, as both disease processes were clinically identified at the same time in 2007.  He also found that the hypertension was not increased or worsened by the service-connected diabetes mellitus.

As such, on this record, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension.

Taking into account all relevant evidence, the Board also notes that the Veteran's service treatment records, including his February 1969 report of separation examination, are negative for complaints or treatment of a neurological deficit and that the claimed peripheral neuropathy was not clinically identified until about 2007 or 2008.    

The Veteran also asserts that his current peripheral neuropathy is a manifestation of his service-connected diabetes mellitus.  

The August 2008 VA examination noted that the Veteran had decreased sensation in toes of both feet, but the examiner did not diagnose diabetic peripheral neuropathy or otherwise relate the decreased sensation to his service-connected diabetes mellitus on the basis of direct causation or aggravation.  

In support of this opinion, the VA examiner noted that the Veteran had only been diagnosed with diabetes mellitus for one year and that it was a well known medical fact that diabetic peripheral neuropathy took years to develop.  The examiner also noted that the Veteran had a low back condition.  

As such, the preponderance of the evidence shows that the Veteran does not have peripheral neuropathy or another neurological deficit that is directly related to his service or secondary to the service connected diabetes mellitus.

The Board again points out that, as a lay person, the Veteran is competent to comment on his own observations of his symptomatology.  But only medical professionals are competent to express opinions as to medical diagnoses or causation, which is the main question at issue in this case.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus , is denied.

Service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, is denied.  



REMAND

As to the Veteran's claims of service connection for hearing loss and tinnitus, the Board finds that further development is required.  

Specifically, the Veteran was provided with a VA examination for this claimed disability in August 2008.  At that time, the examiner concluded that the Veteran's hearing loss was not aggravated by noise exposure in service.  However, the examiner did not discuss the etiology of the currently demonstrated bilateral sensorineural hearing loss.  

Moreover, the examiner indicated that the Veteran's reported health conditions were risk factors for progressive hearing loss and likely contributed to his current hearing loss.  The examiner did not identify these health conditions.  
  
A report of service treatment dated in June 1968 indicated that the Veteran had been struck on the right side of the head directly over the ear with a softball and complained of decreased hearing and numbness of the head.  He was found to have a small perforation of his right tympanic membrane.  This information was not addressed at the time of the VA examination.  

In addition, to the extent that the VA examiner only commented at the time of the examination that the Veteran did not report having tinnitus, the Board finds that further explanation is required to adjudicate the claim of service connection.      

As the Veteran clearly had an injury to his ear and was exposed to acoustic trauma in service, he should be afforded another VA examination to ascertain the likely etiology of the claimed hearing loss and tinnitus.  

Any outstanding treatment records also should be obtained for review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran and request that he provide the names and addresses of any health care providers who have treated him for the claimed hearing loss or tinnitus since service.  After obtaining any necessary releases, please obtain all identified records and associate them with the claims file.  

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claims.  

2.  After any records are associated with the Veteran's claims file, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hearing loss and tinnitus.  

The claims folder and a copy of this Remand must be made available to the examiner for review before the examination.  Any testing deemed necessary should be performed.   

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current disability manifested by hearing loss or tinnitus is due to excessive noise exposure or another event or incident of his period of active service.   

3.  After completing all indicated development, the RO should readjudicate the claims of service connection for hearing loss and tinnitus in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  
 

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


